DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 8/20/2019.
2.	The instant application claims priority from provisional application 62720014, filed 
08/20/2018.

Claim status
3.	In the claim listing of 8/20/19 claims 1-20 are pending in this application and are under prosecution.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/20/19 is being considered by the examiner. All the references cited therein have been considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
5.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2)
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
		The instant specification in paragraph 0086 lists at least 5 nucleic acid sequences, which have been identified by SEQ ID NOS: 1-5. However, applicant has not submitted nucleic acid sequence listing to the office for the review and its acceptance by the office.


Specification-Objected
6.	The specification is nucleic acid complaint in view of identifying nucleic acid sequences in paragraph 0086 except for not submitting the nucleic acid sequence listing to the office for the review and its acceptance by the office. Therefore the specification is objected.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 1 requires partitioning a sample into plurality of partitions in step (a) but does not recite additional steps requiring the sample of step (a). Therefore it is not clear how the sample of step (a) is used to generate nucleotide sequence.

	Claim 2 requires partitioning a sample into plurality of partitions in step (a) but does not recite additional steps requiring the sample of step (a). Therefore it is not clear how the sample of step (a) is used to generate nucleotide sequence.
	Claim 2 is also indefinite over the recitation of “partitioning a sample into a plurality of partitions comprising a particle” in step (a) line 1 because it is not clear as to how a single particle can be can be in a plurality of partitions as required in said step.
	Claim 3 requires partitioning a sample into plurality of partitions in step (a) but does not recite additional steps requiring the sample of step (a). Therefore it is not clear how the sample of step (a) is used to generate nucleotide sequence.
	Claim 3 is also indefinite over the recitation of “partitioning a sample into a plurality of partitions comprising a particle” in step (a) line 1 because it is not clear as to how a single particle can be can be in a plurality of partitions as required in said step.
	Claims 4-20 are indefinite because they are dependent from claim 3 and include all of its limitation.
 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lebofsky et al (US 2017/0232417 published Aug. 17, 2017). It is noted that Lebofsky is 102(a)(1) type art because it is described in a printed publication, available to the public before the effective filing date of the claimed invention. The routine well established conventional steps of pooling (i.e., combining), generating a plurality of sequence reads and deconvolute sequence reads as applied to claims 1-3 is further evidenced by Hindson et al (US 2014/0378322 published Dec. 25, 2014).
	Independent claims 1, 2 and 3 recite similar steps with minor variation and therefore are rejected together. The steps of claims 1-3 being obvious over Lebofsky are discussed below. 
	Regarding instant claim 1, claims 1, 5, and 15 of Lebofsky are drawn to a method of generating a nucleic acid signature for identifying particles associated in a partition, the method comprising: (a) partitioning a sample into a plurality of partitions, each partition comprising a particle comprising a solid support surface, the solid support surface having a plurality of oligonucleotide primers conjugated thereon, wherein the oligonucleotide primers comprise a barcode sequence that is unique to the particle and wherein at least a majority of the plurality of oligonucleotide primers conjugated to a solid support surface comprise the same barcode sequence; (b) providing in the partitions of step (a) one or more barcode sequences that are from a substrate comprising a barcode sequence or repeating clonal barcode sequences, wherein the barcode sequence or repeating clonal barcode sequences of the substrate comprise a region of nucleotide sequence that is a unique identifier sequence for the barcode sequence(s) from the substrate; and (c) for a partition from step (b) that comprises more 
	The artisan having ordinary skill in the art would recognize that the oligonucleotide primers comprising the barcode sequence that is unique to the particle and each partition comprising at least two particles meets the limitation of wherein the oligonucleotide primers comprise the barcode sequence and wherein different particles are distinguished by having different barcodes from one another, wherein at least some partitions have more than one particles per partition, and wherein different particles are conjugated to primers having different barcode sequences (step ‘a’ of instant claim 1).
	The artisan would also recognize that the substrate barcode sequence or repeating clonal barcode sequences comprise DNA, RNA, or a DNA/RNA hybrid of Lebofsky meets the limitation of step ‘b’ of providing in the partitions DNA template fragments to be sequenced.
	Regarding steps ‘c’ to ‘g’ Lebofsky teaches generating a nucleic acid signature for the particles that are in the partition, which involves pooling (i.e., combining) barcoded DNA template fragments from multiple partitions (paragraphs 0042 and 0091), 
	Regarding instant claim 2, it is noted that steps ‘b’ to ‘g’ are similar to claim 1. 
	The limitations of steps ‘a’ to ‘g’ being obvious over Lebofsky as further evidenced by Hindson are discussed above. 
	Step ‘a’ of instant claim 2 require additional limitation of “different particles are distinguished by having different barcodes from one another, wherein at least 10%, 20%, 30%, 40%, 50%, 60% or 70% of the partitions have more than one particle per partition, which is taught by Lebofsky, who is in the same field of endeavor teaches a method of generating a nucleic acid signature for identifying particles associated in a partition, the method comprises: partitioning a sample into a plurality of partitions comprising a particle comprising a solid support surface, the solid support surface having a plurality of oligonucleotide primers conjugated thereon, wherein the oligonucleotide primers comprise a barcode sequence, and wherein the partitions have 0, 1, or more than 1 particles per partition; providing in a partition a substrate comprising a barcode sequence or repeating clonal barcode sequences; and in the partition, associating a first particle conjugated to oligonucleotide primers comprising a first barcode sequence and a second particle conjugated to oligonucleotide primers 
	Lebofsky also teaches that the use of two or three particles per partition on average increases particle occupancy from about 10% to about 85% or 95%, thereby drastically minimizing the dead volume of partitions and improving the efficiency of partition-based reactions (paragraph 0040), thus providing motivation to include the step of occupancy from about 10% to about 85% or 95% of the partitions have more than one particle per partition of Lebofsky in the method of instant claim 2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of occupancy from about 10% to about 85% or 95% of the partitions have more than one particle per partition of Lebofsky in the method of instant claim 2 of with a reasonable expectation of success with the expected benefit of drastically minimizing the dead volume of partitions and improving the efficiency of partition-based reactions as taught by Lebofsky. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of occupancy from about 10% to about 85% or 95% of the partitions have more than one particle per partition, which is routinely practiced in the art as exemplified by Lebofsky.
	Regarding instant claim 3, steps ‘a’ to ‘f’ are similar to instant claim 2. As discussed above, claim 2 also include additional limitation of “different particles are distinguished by having different barcodes from one another, wherein at least 10%, 20%, 30%, 40%, 50%, 60% or 70% of the partitions have more than one particle per partition.

	The teachings of Lebofsky as further evidenced by Hindson for following dependent claims are discussed below.
	Regarding claim 4, Lebofsky teaches that a majority of the plurality of oligonucleotide primers associated with a particle comprise the same barcode sequence (paragraph 0004).
	Regarding claim 5, Lebofsky teaches that the DNA fragments are sample DNA (paragraph 0050).
	Regarding claim 6, requiring the limitation of methyl cytosines in the sample DNA has been converted for methylation analysis prior to the partitioning, the artisan would recognize that sample DNA treated with bisulfite in order to convert unmethylated cytosine containing nucleotides to uracil containing nucleotides was routine, conventional and well established step in the epigenetic field as further evidenced by Hindson (paragraph 0435).
	Thus it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sample DNA, wherein methyl cytosines in the sample DNA has been converted for methylation analysis prior to the partitioning as suggested by Hindson for downstream epigenetic applications in the method Lebofsky with a reasonable expectation of success with the 
	Regarding claims 7-10, Lebofsky teaches that sample include cells nucleic acid include DNA, RNA, cDNA and are in partition (paragraph 0035).
	Regarding claim 11, Lebofsky, generating a nucleotide sequence for the sample DNA, wherein generating the nucleotide sequence comprises treating sequencing reads having different barcodes determined to be in the same partition as being from the same partition, thereby generating a nucleotide sequence of a DNA template (paragraphs 0038 and 0107-0113).
	Regarding claim 12, Lebofsky teaches that the DNA fragments comprise heterologous end adaptor sequences (paragraph 0055; Hindson paragraph 0334). 
	Regarding claim 13, it is noted that the step of randomly cleaving the DNA by sonication was routine well established step as further evidenced by Hindson (paragraph 0257). The artisan would recognize the limitation of said claim is obvious improvement and thus not novel. 
	Regarding claim 14, Lebofsky teaches that the randomly cleaving comprises contacting the DNA with a transposase that introduces heterologous end adaptor sequences into the DNA to form DNA fragments comprising the heterologous end adaptor sequences (paragraph 00670). 
	Regarding claim 15, Lebofsky teaches two or three particles per partition on average increases particle occupancy from about 10% to about 85% or 95%, thereby 
	Regarding claims 16 and 17, Lebofsky as further evidenced by Hindson teaches that generating the nucleotide sequence comprises excluding sequencing reads from partitions comprising more particles than would be predicted by a Poisson distribution and excluding sequencing reads from partitions comprising more particles than are physically possible as determined by the size of the particle in comparison to the size of the partition (Hindson, paragraphs 0190 and 0239). 
	Regarding claims 18 and 19, Lebofsky teaches that the particle is composed of a hydrogel (i.e., TentaGel support that contains the oligonucleotides, wherein the particle comprises a solid surface to which the oligonucleotides are conjugated (paragraph 0059). 
	Regarding claim 20, Lebofsky teaches that the oligonucleotides are released from the particles in the partitions (paragraph 0073).

Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



14.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,730,030 in view of Lebofsky et al (WO 2017/120531 published Jul. 13, 2017) for the following reasons. The routine well established conventional steps of pooling (i.e., combining), generating a plurality of sequence reads and deconvolute sequence reads as applied to claims 1-3 is further evidenced by Hindson et al (US 2014/0378322 published Dec. 25, 2014).
	Regarding instant claim 1, claims 1, 5, and 15 of ‘030 patent are drawn to a method of generating a nucleic acid signature for identifying particles associated in a partition, the method comprising: (a) partitioning a sample into a plurality of partitions, each partition comprising a particle comprising a solid support surface, the solid support surface having a plurality of oligonucleotide primers conjugated thereon, wherein the oligonucleotide primers comprise a barcode sequence that is unique to the particle and wherein at least a majority of the plurality of oligonucleotide primers conjugated to a solid support surface comprise the same barcode sequence; (b) providing in the 
	The artisan having ordinary skill in the art would recognize that the oligonucleotide primers comprising the barcode sequence that is unique to the particle and each partition comprising at least two particles meets the limitation of wherein the oligonucleotide primers comprise the barcode sequence and wherein different particles are distinguished by having different barcodes from one another, wherein at least some partitions have more than one particles per partition, and wherein different particles are conjugated to primers having different barcode sequences.
	The artisan would also recognize that the substrate barcode sequence or repeating clonal barcode sequences comprise DNA, RNA, or a DNA/RNA hybrid of ‘030 
	The artisan would further recognize that the step ‘b’ of ‘030 patent of generating a nucleic acid signature for the particles that are in the partition, which involves high throughput sequencing, sequence reads, deconvoluting sequencing data, and deconvoluting the nucleic acid signatures in order to allow sequence information
from each partitioned sample to be uniquely identified also meets the limitations of steps ‘c’ to ‘g’, which is also taught by Lebofsky (paragraphs 0035, 0039, 0088-0090, and 0095-0098). Furthermore, the limitation of steps ‘c’ to ‘g’ are conventional, routine and well-established steps  as further evidenced by Hindson (Claims 1 and 21-30).
	In other words, steps ‘c’ to ‘g’ of instant claim 1 are obvious over claims of ‘030 patent in view of Lebofsky as further evidenced by Hindson. 
	Regarding instant claim 2, it is noted that steps ‘b’ to ‘g’ are similar to claim 1. 
	The limitations of steps ‘a’ to ‘g’ being obvious over claims of ‘030 patent in view of Lebofsky as further evidenced by Hindson are discussed above. 
	Step ‘a’ of instant claim 2 require additional limitation of “different particles are distinguished by having different barcodes from one another, wherein at least 10%, 20%, 30%, 40%, 50%, 60% or 70% of the partitions have more than one particle per partition, which is taught by Lebofsky, who is in the same field of endeavor teaches a method of generating a nucleic acid signature for identifying particles associated in a partition, the method comprises: partitioning a sample into a plurality of partitions comprising a particle comprising a solid support surface, the solid support surface having a plurality of oligonucleotide primers conjugated thereon, wherein the 
	Lebofsky also teaches that the use of two or three particles per partition on average increases particle occupancy from about 10% to about 85% or 95%, thereby drastically minimizing the dead volume of partitions and improving the efficiency of partition-based reactions (paragraph 0040), thus providing motivation to include the step of occupancy from about 10% to about 85% or 95% of the partitions have more than one particle per partition of Lebofsky in the method of instant claim 2.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the step of occupancy from about 10% to about 85% or 95% of the partitions have more than one particle per partition of Lebofsky in the method of instant claim 2 of with a reasonable expectation of success with the expected benefit of drastically minimizing the dead volume of partitions and improving the efficiency of partition-based reactions as taught by Lebofsky. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including the step of occupancy from about 10% to about 85% or 95% of the partitions have more than one particle per partition, which is routinely practiced in the art as exemplified by Lebofsky.

	However, instant claim 3 recited with open claim language “comprising” can include an additional step but still meets the limitation of instant claim 3 because as discussed above, steps of instant claim 3 are taught by claims 1, 5, and 15 of ‘030 patent claims of ‘030 patent in view of Lebofsky. 
	With regard to instant dependent claims 4-20, claims of ‘030 patent in view of Lebofsky as further evidenced by Hindson teaches the limitations of said dependent claims and therefore their subject matter is not patentably distinct. 

International Search Report- made of record
15.	During the prosecution of related PCT application (PCT/US19/47239), wherein the claimed subject matter is similar to instant claims 1-20. The examiner has determined that the subject matter of instant claims are obvious over WO2015/200541 in view of US 2018/0016634 and US 2017/0044525 for the reasons discussed in the international search report.

Conclusion
16.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634